— In an action to recover damages under theories of negligence, breach of warranty and strict products liability, defendant Motorola, Inc. appeals from so much of an order of the Supreme Court, Orange County (Green, J.), dated July 1,1981, as denied that part of its motion which was for an order of preclusion. Order affirmed, insofar as appealed from, with $50 costs and disbursements. As further information becomes known it shall be disclosed by plaintiffs in a further bill of particulars. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.